Citation Nr: 1048498	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In that decision, the RO denied entitlement to service 
connection for a right ankle disability.

In a February 2007 statement (VA Form 21-4138), the Veteran 
requested a hearing before a local hearing officer at the RO.  In 
October 2007, he withdrew his hearing request.

In June 2009, the Board remanded this matter for further 
development.

In March 2010, the Board denied the claim for service connection 
for a right ankle disability.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans Claims 
(Court).

In August 2010, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an August 2010 Joint Motion filed by 
counsel for the Veteran and the VA secretary.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R.  
§ 3.159(c)(4).  

The basis for the Joint Motion was that VA had not complied with 
its duty to attempt to obtain relevant private treatment records.

The Joint Motion specifically noted that in June 2007, the 
Veteran submitted a signed "Authorization and Consent to Release 
Information" forms (VA Form 21-4142) indicating that he received 
treatment for a right ankle disability from Dr. Mangual Garcia in 
Hato Rey, Puerto Rico and Dr. Ramirez Gonzalez in Guaynabo, 
Puerto Rico.  There is no indication that any attempts were made 
to obtain the identified treatment records.

The Veteran's private treatment records reveal that he has also 
been treated for right ankle problems by the following treatment 
providers:  Dr. Alfredo Piñero Pereira in Carolina, Puerto Rico; 
Hospital Maestro in San Juan,  Puerto Rico; Dr. Irma Nydia Colón 
in Guaynabo, Puerto Rico; Dr. Manuel R. Prats in Guaynabo, Puerto 
Rico; Dr. Alvarez in Guaynabo, Puerto Rico; Dr. Jorge Meléndez 
Garcia in Guaynabo, Puerto Rico; Dr. Cesar Cintron Valle in Rio 
Piedras, Puerto Rico; Dr. Sonia I. Quiñones Trabal in Guaynabo, 
Puerto Rico; and Dr. Wilfredo Rodriguez.  

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  

Furthermore, the Veteran was afforded a VA examination in March 
2008 and the physician who conducted the examination provided an 
opinion as to the etiology of the Veteran's current right ankle 
disability.  However, if any relevant private treatment records 
are obtained in accordance with this remand, the Veteran's claims 
file should be referred to the examiner who conducted the March 
2008 VA examination in order to obtain a new opinion as to 
whether a relationship exists between the Veteran's current right 
ankle disability and service.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records for a right ankle 
disability sufficiently identified by the 
Veteran, and specifically from the 
following treatment providers: Dr. Mangual 
Garcia in Hato Rey, Puerto Rico; Dr. 
Ramirez Gonzalez in Guaynabo, Puerto Rico;  
Dr. Alfredo Piñero Pereira in Carolina, 
Puerto Rico; Hospital Maestro in San Juan, 
Puerto Rico; Dr. Irma Nydia Colón in 
Guaynabo, Puerto Rico; Dr. Manuel R. Prats 
in Guaynabo, Puerto Rico; Dr. Alvarez in 
Guaynabo, Puerto Rico; Dr. Jorge Meléndez 
Garcia in Guaynabo, Puerto Rico; Dr. Cesar 
Cintron Valle in Rio Piedras, Puerto Rico; 
Dr. Sonia I. Quiñones Trabal in Guaynabo, 
Puerto Rico; and Dr. Wilfredo Rodriguez.   

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain 
the records and submit them to VA.

2.  If, any additional treatment records 
pertaining to the Veteran's current right 
ankle disability are obtained and 
associated with his claims file, the 
claims file, including this remand, should 
be returned to the examiner who provided 
the March 2008 VA examination for 
consideration of the new evidence.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current right ankle disability had its 
onset in service or in the year 
immediately after service, is related to 
his right ankle injuries in service, or is 
otherwise the result of a disease or 
injury in service. 
The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the March 2008 examiner is unavailable 
or unable to provide the necessary 
opinions, the Veteran should be scheduled 
for a new VA examination in order to 
obtain the necessary opinions.

3.  The AOJ should review any opinion or 
examination report to ensure that it 
contains the information requested in this 
remand and is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



